Broyles, P. J.
1. The excerpt from the charge of the court, complained of in the 4th ground of the amendment to the motion for a new trial, when considered in connection with its context, is not erroneous.
*188Decided April 10, 1918.
Action for damages; from Gordon superior court—Judge Tarver. November 3, 1917.
Tye, Peeples & Tye, O. N. Starr, for plaintiff in error.
J. G. B. Erwin Jr., contra.
2. The court did not err in failing to charge upon the subject of the impeachment of witnesses, there being no appropriate written request to charge thereon.
3. The other assignments of error depend upon a consideration of the evidence; and there being no proper brief of the evidence, but only what purports to be such a brief, containing many objections of counsel to the admission of evidence, rulings of the court upon various questions, colloquies between court and counsel, and much other immaterial matter, these assignments will not be considered by this court. Civil Code (1910), § 6093; Mayor &c. of Cordele v. Williams, 7 Ga. App. 445 (3) (67 S. E. 116).

Judgment affirmed.


Bloodworth and Harwell, JJ., eoneur.